DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 21-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (Smith) (2017/0191946).
	Regarding claim 1, Smith discloses a system (Fig. 6, Claim 24) configured to determine information for a specimen (104), comprising: an imaging subsystem (106, 108, 110, 112, 114, 120, Fig. 6) configured to generate images of a specimen (para 0091, 0092, 0097), wherein one or more three-dimensional structures are formed on the specimen (para 0120); one or more computer systems; and one or more components executed by the one or more computer systems, wherein the one or more components (processor, claim 24, para 0038) comprise a deep learning model (a neural network, para 0059, 0105) configured for predicting a height of the one or more three-dimensional structures based on one or more of the images (“calculate a magnitude and a direction for a surface normal component”, claim 24, using the processor and a neural network to obtain a bump map comprising surface normal components”, para 0057, 0059, 0105, 0140, 0142); and wherein the one or more computer systems are configured for determining information for the specimen based on the predicted height of the one or more three-dimensional structures (“surface normal data may provide three-dimensional information about the surface topography that is absent from pure image data”, para 0057, and finding defect, para 0001, 0032 0048, 0140, 0141).
Regarding claim 3, Smith discloses wherein determining the information comprises determining if any of the one or more three-dimensional structures are defective (para 0001, 0032, 0048, 0140, 0141).
Regarding claim 5, Smith discloses wherein the one or more of the images used for predicting the height are collected by the imaging subsystem in a single pass of the specimen. (Direction arrow, Fig. 6, para 0091, 0098-0103).
Regarding claim 6, Smith discloses wherein the one or more of the images used for predicting the height are collected by the imaging subsystem at a single focus value (inspection plane 116, para 0092). 
Regarding claim 21, Smith discloses wherein the imaging subsystem is further configured as an inspection subsystem (“inspection apparatus”, para 0091).
Regarding claim 22, Smith discloses wherein the imaging subsystem is further configured as a metrology subsystem (“identifying a property”, para 0057, 0064).
Regarding claim 23, Smith discloses wherein the imaging subsystem is further configured as a light based subsystem (para 0093).
	Regarding claim 26, Smith discloses (para 0059, 0105) a non-transitory computer-readable medium, storing program instructions executable on one or more computer systems for performing a computer-implemented method for determining information for a specimen (104), wherein the computer-implemented method comprises: generating images of a specimen with an imaging subsystem (Fig. 6, para 0091, 0092, 0097), wherein one or more three-dimensional structures are formed on the specimen (para 0120); predicting a height of the one or more three-dimensional structures based on one or more of the images by inputting the one or more of the images into a deep learning model included in one or more components executed by the one or more computer systems (claim 24, para 0038, 0057, 0059, 0105, 0140, 0142); and determining information for the specimen based on the predicted height of the one or more three-dimensional structures (para 0001, 0032, 0048, 0057, 0140, 0141).
Regarding claim 27, Smith discloses a computer-implemented method (para 0059, 0105) for determining information for a specimen, comprising: generating images of a specimen (104) with an imaging subsystem (Fig. 6, para 0091, 0092, 0097), wherein one or more three-dimensional structures are formed on the specimen (para 0120); predicting a height of the one or more three-dimensional structures based on one or more of the images by inputting the one or more of the images into a deep learning model included in one or more components executed by one or more computer systems (claim 24, para 0038, 0057, 0059, 0105, 0140, 0142); and determining information for the specimen based on the predicted height of the one or more three-dimensional structures, wherein the determining is performed by the one or more computer systems (para 0001, 0032, 0048, 0057, 0140, 0141).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of Putman et al. (Putman) (2021/0241478).
Regarding claims 2 and 25, Smith discloses the claimed invention as discussed above.  Smith discloses that one of more three-dimensional structures are formed on the banknote (para 0120).  Although Smith does not disclose wherein the one or more three-dimensional structures are one or more bumps formed on a wafer or that the specimen is a wafer, whether the three-dimensional structures are formed on the banknote or bumps formed on a wafer is a variation on the use of Smith’s invention.  Putman discloses an imaging system (Fig. 1) for imaging a semiconductor wafer (para 0017) and constructing predicting a height of three-dimensional structure using a deep learning model (para 0004, 0005, abstract).  Therefore it would have been obvious to one of ordinary skill in the art to apply the invention of Smith so that instead of a banknote, a height of one or more bumps formed on a wafer is predicted as another application or use of the invention of Smith.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith).
Regarding claim 4, although Smith does not explicitly disclose wherein the information comprises an average height metric for the one or more three-dimensional structures, it would have been obvious to one of ordinary skill in the art to determine an average height metric for the one or more three-dimensional structures since such information is commonly determined and Smith discloses in para 0057 that surface normal data may provide three-dimensional information that is absent from pure image data.  

Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of Zhang et al. (Zhang) (2022/0035256).
Regarding claim 7, Smith does not explicitly disclose wherein the images comprise bright field images of the specimen or dark field images of the specimen.  Zhang discloses an imaging system that acquires dark field images or bright field images (para 0098).  Therefore, it would have been obvious to provide the imaging system of Zhang to the invention of Smith since obtaining dark field images or bright field images since such imaging system is commonly used obvious variation of the imaging system of Smith.
Regarding claim 24, Smith does not disclose wherein the imaging subsystem is further configured as an electron beam subsystem.  Zhang discloses that imaging system for inspecting a wafer that is light based or electron beam based.  Therefore, it would have been obvious to one of ordinary skill in the art to provide an imaging system configured as an electron beam system since such system is commonly known and it would be an obvious variant of the system of Smith.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of Mulder et al. (Mulder) (2013/0044302).
Regarding claim 8, Smith does not explicitly disclose wherein the images comprise bright field images of the specimen and dark field images of the specimen.  Mulder disclose an imaging system that acquires dark field images and bright field images (abstract).  Therefore, it would have been obvious to provide the imaging system of Mulder to the invention of Smith since obtaining dark field images and bright field images since such imaging system is commonly used obvious variation of the imaging system of Smith.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of Dai et al. (Dai) (CN 106846463, machine translation provide with Office Action).
Regarding claim 9, Smith does not disclose wherein the one or more computer systems are further configured for training the deep learning model with the images generated by the imaging subsystem of the specimen or a different specimen with two or more focus offsets.  Dai discloses wherein the one or more computer systems are further configured for training the deep learning model with the images generated by the imaging subsystem of the specimen or a different specimen with two or more focus offsets (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to provide training the deep learning model with the images generated by the imaging subsystem of the specimen or a different specimen with two or more focus offsets in order to improve three-dimensional reconstruction as taught by Dai.

Claim(s) 10-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of Zhou et al. (Zhou) (“Surface Height Map Estimation from a Single Image Using Convolutional Neural Networks” in IDS).
Regarding claim 10, Smith does not disclose wherein the one or more computer systems are further configured for training the deep learning model with images generated by the imaging subsystem of a different specimen having the three-dimensional structures formed thereon with multiple, known values of a characteristic of the three-dimensional structures.  Zhou discloses wherein the one or more computer systems are further configured for training the deep learning model with images generated by the imaging subsystem of a different specimen having the three-dimensional structures formed thereon with multiple, known values of a characteristic of the three-dimensional structures (page 4, section 3.2, “randomly chose 21, 120 images to construct the training set and the rest 256 images were used to construct the testing set.  Then these cropped rendered texture images in the training set and the corresponding surface height maps were used to train the large scale CNN”).  Therefore it would have been obvious to one of ordinary skill in the art to derive wherein the one or more computer systems are further configured for training the deep learning model with images generated by the imaging subsystem of a different specimen having the three-dimensional structures formed thereon with multiple, known values of a characteristic of the three-dimensional structures based on Zhou to improve three-dimensional construction.
Regarding claims 11 and 12, Smith does not disclose wherein the one or more computer systems are further configured for locating and isolating portions of the images corresponding to the one or more three-dimensional structures, and wherein the images input to the deep learning model comprise only the isolated portions of the images corresponding to the one or more three-dimensional structures and wherein the one or more computer systems are further configured for locating and isolating one or more portions of the images corresponding to the one or more three-dimensional structures, respectively, and generating individual one or more cropped patch images for individual one or more three-dimensional structures, respectively, based on the isolated one or more portions.  Zhou discloses on page 4, section 3.2, that the rendered images and the corresponding surface height maps of the dataset are cropped into size of 128X128; the cropped images are divided into training set and testing set; once the training process finished, the rendered images in the testing set are input into the trained model to estimate their surface height maps.  Therefore it would have been obvious to one of ordinary skill in the art to provide the computer system configured to locating and isolating portions of the images corresponding to the one or more three-dimensional structures, and wherein the images input to the deep learning model comprise only the isolated portions of the images corresponding to the one or more three-dimensional structures and configured for locating and isolating one or more portions of the images corresponding to the one or more three-dimensional structures, respectively, and generating individual one or more cropped patch images for individual one or more three-dimensional structures, respectively, based on the isolated one or more portions in order to improve three-dimensional construction.
Regarding claim 16, although Smith does not disclose wherein the one or more computer systems are further configured for locating and isolating portions of the images corresponding to the one or more three-dimensional structures by inputting the images into an additional deep learning model configured for the locating and included in the one or more components executed by the one or more computer systems, Zhou discloses deep learning model configured to locating (page 4, section 3.2).  Therefore, it would have been obvious to one of ordinary skill in the art to provide an additional deep learning model of Zhou to further improve the neural network of Smith.
Regarding claims 17 and 18, Smith does not disclose wherein the deep learning model is further configured as a convolutional neural network and wherein the deep learning model comprises a combination of convolution layers and fully connected layers.  Zhou discloses on page 2, section 2, a regression model for surface height map estimation, based on convolution neural networks which includes convolution layer, full connection layer and sigmoid nonlinear transformation layer.  Therefore it would have been obvious to one of ordinary skill in the art to provide the deep learning model taught by Zhou to the invention of Smith depending on the application since such deep learning model is common in the art.
Regarding claim 19, Smith does not disclose wherein the deep learning model is further configured as an AlexNet.  Zhou discloses on page 2, a small scale convolution neural network inspired by LeNet and a large scale inspired by GoogleNet.  Therefore it would have been obvious to one of ordinary skill in the art to provide another variation by providing AlexNet since it has been held to be within the general skill of a worker in the art to select a known architecture on the basis of its suitability for the intended use.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of De Beenhouwer et al. (De Beenhouwer) (WO 2020/002705 in IDS).
Regarding claims 13 and 14, Smith does not disclose wherein the one or more computer systems are further configured for locating and isolating portions of the images corresponding to the one or more three-dimensional structures by template matching and wherein the one or more computer systems are further configured for locating and isolating portions of the images corresponding to the one or more three-dimensional structures based on design information for the specimen.  De Beenhouwer discloses in claim 6, locating and isolation portions based on a template matching approach or design information (algorithm trained on models of object shapes).  Therefore it would have been obvious to one of ordinary skill in the art to provide different configuration of locating and isolating the portions of the image to the invention of Smith in order to improve three-dimensional reconstruction.

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith) in view of Zhou et al. (Zhou) (2019/0130188).
Regarding claims 15 and 20, Smith does not disclose wherein the one or more computer systems are further configured for locating and isolating portions of the images corresponding to the one or more three-dimensional structures by inputting the images into a YOLO network configured for the locating and included in the one or more components executed by the one or more computer systems and wherein the deep leaning model is further configured as a YOLO network, and wherein the YOLO network is further configured for locating and isolating portions of the images corresponding to the one or more three-dimensional structures.  Zhou discloses in para 0162, a classifier engine 806, including a YOLO based network, can perform pre-processing to generate a fixed size input for the neural network of the classifier engine 806 to process.  Therefore it would have been obvious to one of ordinary skill in the art to modify Smith with a YOLO network of Zhou for locating isolating portion of the image in order to improve three-dimensional reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        October 22, 2022